Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after final rejection filed 7/20/2022.

As filed, claims 1, 2, 4-6, 8, 9, 11-13, 16, 17, and 20-22 are pending; and claims 3, 7, 10, 14, 15, 18, and 19 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 7/20/2022, with respect to claims 1-13 and 16-22, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(a) new matter of claims 1-6, 10 12, 13, 16, and 17 is withdrawn per amendments and cancellation of claims 3 and 10.

The § 112 fourth paragraph rejection of claims 7 and 18 is withdrawn per cancellation of these claims.

The § 103(a) rejection of claims 1-7, 10, 12, 13, and 16-19 by Wang is withdrawn per amendments and cancellation of claims 3, 7, 10, 18, and 19.

The claim objection of claims 8, 9, 11, and 20-22 is withdrawn per amendments. 

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a compound of instant formula (I), pharmaceutical composition thereof, and a method of treatment via the abovementioned compound.
The prior art, which was the Wang publication, was removed because Wang failed to teach or suggest instant variables R1 and R2.  Without Wang, the instant compounds are free of prior art; i.e. novel and non-obvious.  Accordingly, the method of treatment via the instant compounds are also free of prior art; i.e. novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 4-6, 8, 9, 11-13, 16, 17, and 20-22 are allowed.
Claims 3, 7, 10, 14, 15, 18, and 19 are cancelled.





Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626